FILED
                            NOT FOR PUBLICATION                             JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50175

               Plaintiff - Appellee,             D.C. No. 3:11-cr-03377-DMS

  v.
                                                 MEMORANDUM *
GREGORIO GARCIA-HARO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Gregorio Garcia-Haro appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

attempted entry after deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Haro contends that the district court procedurally erred by failing to

consider all of the 18 U.S.C. § 3553(a) sentencing factors. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court adequately

considered all of the relevant sentencing factors.

      Garcia-Haro also contends that his sentence is substantively unreasonable

because the district court gave undue weight to his criminal history and failed to

account for his cultural assimilation. We review the denial of a request for a

downward departure based on cultural assimilation only as part of our review of

the overall substantive reasonableness of the sentence. See United States v. Ellis,

641 F.3d 411, 421-22 (9th Cir. 2011). The district court did not abuse its

discretion in imposing Garcia-Haro’s sentence. See Gall v. United States, 552 U.S.
38, 51 (2007). The 57-month sentence at the bottom of the Guidelines range is

substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality

of the circumstances, including Garcia-Haro’s repeated unlawful entries, multiple

removals, and violent criminal history. See id.; see also U.S.S.G. § 2L1.2 cmt. n.8

(“[A cultural assimilation] departure should be considered only . . . [where it] is not

likely to increase the risk to the public from further crimes of the defendant.”).

      AFFIRMED.


                                           2                                     12-50175